UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 27, 2007 Commission File Number 0-18051 DENNY’S CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-3487402 (State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 203 East Main Street Spartanburg, South Carolina 29319-0001 (Address of principal executive offices) (Zip Code) (864) 597-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer [X]Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] As of July 27, 2007,93,920,452 shares of the registrant’s common stock, par value $.01 per share, were outstanding. TABLE OF CONTENTS Page Part I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations Quarter Ended June 27, 2007 and June 28, 2006 3 Two Quarters Ended June 27, 2007 and June 28, 2006 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statement of Shareholders' Deficit and Comprehensive Loss 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II - OTHER INFORMATION Item 1. Legal Proceedings 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 6. Exhibits 22 Signatures 23 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Denny’s Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Quarter Ended Two Quarters Ended June 27, 2007 June 28, 2006 June 27, 2007 June 28, 2006 (In thousands, except per share amounts) Revenue: Company restaurant sales $ 218,316 $ 221,008 $ 434,117 $ 446,030 Franchise and license revenue 22,626 22,483 43,576 45,446 Total operating revenue 240,942 243,491 477,693 491,476 Costs of company restaurant sales: Product costs 56,323 54,981 111,449 110,710 Payroll and benefits 91,932 91,862 184,800 185,870 Occupancy 13,024 12,589 26,152 25,726 Other operating expenses 31,782 35,882 62,095 68,326 Total costs of company restaurant sales 193,061 195,314 384,496 390,632 Costs of franchise and license revenue 6,933 7,235 13,408 14,448 General and administrative expenses 17,167 15,590 33,093 32,819 Depreciation and amortization 12,480 14,120 25,358 28,185 Operating gains, losses and other charges, net (13,047 ) (5,938 ) (15,680 ) (6,788 ) Total operating costs and expenses 216,594 226,321 440,675 459,296 Operating income 24,348 17,170 37,018 32,180 Other expenses: Interest expense, net 10,953 14,847 22,294 29,490 Other nonoperating expense (income), net (228 ) 138 (425 ) (24 ) Total other expenses, net 10,725 14,985 21,869 29,466 Net income before income taxes and cumulative effect of change in accounting principle 13,623 2,185 15,149 2,714 Provision for income taxes 2,123 331 2,486 380 Net income before cumulative effect of change in accounting principle 11,500 1,854 12,663 2,334 Cumulative effect of change in accounting principle, net of tax — — — 232 Net income $ 11,500 $ 1,854 $ 12,663 $ 2,566 Basic net income per share: Basicnet income before cumulative effect of change in accounting principle, net of tax $ 0.12 $ 0.02 $ 0.14 $ 0.03 Cumulative effect of change in accounting principle, net of tax — — — 0.00 Basicnet income per share $ 0.12 $ 0.02 $ 0.14 $ 0.03 Diluted net income per share: Diluted net income before cumulative effect of change in accounting principle, net of tax $ 0.12 $ 0.02 $ 0.13 $ 0.02 Cumulative effect of change in accounting principle, net of tax — — — 0.01 Diluted net income per share $ 0.12 $ 0.02 $ 0.13 $ 0.03 Weighted average shares outstanding: Basic 93,692 92,045 93,554 91,915 Diluted 98,967 97,741 98,796 97,435 See accompanying notes 3 Denny’s Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) June 27, 2007 December 27, 2006 (In thousands) Assets Current Assets: Cash and cash equivalents $ 47,263 $ 26,226 Receivables, net 13,626 14,564 Inventories 8,065 8,199 Assets held for sale 4,178 4,735 Prepaid and other current assets 6,740 9,072 Total Current Assets 79,872 62,796 Property, net 216,224 236,264 Other Assets: Goodwill 48,124 50,064 Intangible assets, net 64,873 66,882 Deferred financing costs, net 5,980 6,311 Other assets 23,570 21,595 Total Assets $ 438,643 $ 443,912 Liabilities and Shareholders' Deficit Current Liabilities: Current maturities of notes and debentures $ 3,941 $ 5,532 Current maturities of capital lease obligations 6,716 6,979 Accounts payable 36,637 42,148 Other 86,721 81,143 Total Current Liabilities 134,015 135,802 Long-Term Liabilities: Notes and debentures, less current maturities 402,252 415,801 Capital lease obligations, less current maturities 21,828 24,948 Liability for insurance claims, less current portion 28,015 28,784 Deferred income taxes 11,759 12,126 Other noncurrent liabilities and deferred credits 47,988 50,469 Total Long-Term Liabilities 511,842 532,128 Total Liabilities 645,857 667,930 Total Shareholders’ Deficit (207,214 ) (224,018 ) Total Liabilities and Shareholders’ Deficit $ 438,643 $ 443,912 See accompanying notes 4 Denny’s Corporation and Subsidiaries Condensed Consolidated Statement of Shareholders’ Deficit and Comprehensive Loss (Unaudited) Common Stock Accumulated Other Comprehensive Total Shareholders' Shares Amount Paid-in Capital Deficit Loss, Net Deficit (In thousands) Balance, December 27, 2006 93,186 $ 932 $ 527,911 $ (735,438 ) $ (17,423 ) $ (224,018 ) Comprehensive income: Net income — — — 12,663 — 12,663 Recognition of unrealized gain on hedged transactions, net of tax — 1,475 1,475 Comprehensive income — — — 12,663 1,475 14,138 Share-based compensation on equity classified awards — — 1,637 — — 1,637 Issuance of common stock for share-based compensation 44 — 222 — — 222 Exercise of common stock options 487 5 802 — — 807 Balance, June 27, 2007 93,717 $ 937 $ 530,572 $ (722,775 ) $ (15,948 ) $ (207,214 ) See accompanying notes 5 Denny’s Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Two Quarters Ended June 27, 2007 June 28, 2006 (In thousands) Cash Flows from Operating Activities: Net income $ 12,663 $ 2,566 Adjustments to reconcile net income to cash flows provided by operating activities: Cumulative effect of change in accounting principle, net of tax — (232 ) Depreciation and amortization 25,358 28,185 Operating gains, losses and other charges, net (15,680 ) (6,788 ) Amortization of deferred financing costs 585 1,747 Loss on early extinguishment of debt 67 — Deferred income tax expense 2,161 — Share-based compensation 2,319 3,673 Changes in assets and liabilities, net of effects of acquisitions and dispositions: Decrease (increase) in assets: Receivables 938 1,552 Inventories 134 (606 ) Other current assets 2,333 1,270 Other assets (1,728 ) (2,280 ) Increase (decrease) in liabilities: Accounts payable (826 ) (5,744 ) Accrued salaries and vacations (469 ) (2,461 ) Accrued taxes (731 ) (26 ) Other accrued liabilities 6,231 (744 ) Other noncurrent liabilities and deferred credits (4,505 ) (1,914 ) Net cash flows provided by operating activities 28,850 18,198 Cash Flows from Investing Activities: Purchase of property (10,992 ) (17,794 ) Proceeds from disposition of property 26,888 11,765 Acquisition of restaurant units (2,208 ) (825 ) Collection of note receivable payments from former subsidiary — 1,239 Net cash flows provided by (used in) investing activities 13,688 (5,615 ) Cash Flows from Financing Activities: Long-term debt payments (18,996 ) (4,445 ) Deferred financing costs paid (321 ) — Proceeds from exercise of stock options 807 588 Net bank overdrafts (2,991 ) (1,209 ) Net cash flows used in financing activities (21,501 ) (5,066 ) Increase in cash and cash equivalents 21,037 7,517 Cash and Cash Equivalents at: Beginning of period 26,226 28,236 End of period $ 47,263 $ 35,753 See accompanying notes 6 Denny’s Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1. Introduction and Basis of Reporting Denny’s Corporation, through its wholly owned subsidiaries, Denny’s Holdings, Inc. and Denny’s, Inc., owns and operates the Denny’s restaurant brand, or Denny’s. Our unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Therefore, certain information and notes normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted. In our opinion, all adjustments considered necessary for a fair presentation of the interim periods presented have been included. Such adjustments are of a normal and recurring nature. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. Actual results may differ from these estimates under different assumptions or conditions; however, we believe that our estimates, including those for the above-described items, are reasonable. These interim condensed consolidated financial statements should be read in conjunction with our consolidated financial statements and notes thereto for the year ended December 27, 2006 and the related Management’s Discussion and Analysis of Financial Condition and Results of Operations, both of which are contained in our Annual Report on Form 10-K for the fiscal year ended December 27, 2006. The results of operations for the interim periods presented are not necessarily indicative of the results for the entire fiscal year ending December 26, 2007. Note 2. Summary of Significant Accounting Policies Effective December 28, 2006, the first day of fiscal 2007, we adopted the Financial Accounting Standards Board's ("FASB") Interpretation No. 48 “Accounting for Uncertainty in Income Taxes,” or FIN 48. See Note10 to the Condensed Consolidated Financial Statements, “Income Taxes.” There have been no other material changes to our significant accounting policies and estimates from the information provided in Note 2 of our Consolidated Financial Statements included in our Form 10-K for the fiscal year ended December 27, 2006. Note 3. Assets Held for Sale Assets held for sale of $4.2 million and $4.7 million, as of June 27, 2007 and December 27, 2006, respectively, includereal estate related to closed restaurants and restaurants operated by franchisees.We expect to sell each of these assets within 12 months. Our Credit Facility (defined in Note 6) requires us to make mandatory prepayments to reduce outstanding indebtedness with the net cash proceeds from the sale of the real estate related to the certain restaurants operated by franchisees. As a result, we have classified a corresponding $2.0 million and $3.5 million of our long-term debt as a current liability in the Condensed Consolidated Balance Sheet as of June 27, 2007 and December 27, 2006, respectively. These amounts represent the net book value of the specifiedproperties as of the balance sheet dates. Note 4. Goodwill and Other Intangible Assets The changes in carrying amounts of goodwill for the two quarters ended June 27, 2007 are as follows: (In thousands) Balance at December 27, 2006 $ 50,064 Reversal of valuation allowance related to deferred tax assets (2,528 ) Goodwill related to acquisition of restaurant unit 588 Balance at June 27, 2007 $ 48,124 The following table reflects goodwill and intangible assets as of June 27, 2007 and December 27, 2006: June 27, 2007 December 27, 2006 Gross Carrying Amount Accumulated Amortization Gross Carrying Amount Accumulated Amortization (In thousands) Goodwill $ 48,124 $ — $ 50,064 $ — Intangible assets with indefinite lives: Trade names $ 42,375 $ — $ 42,323 $ — Liquor licenses 279 — 279 — Intangible assets with definite lives: Franchise and license agreements 62,477 40,258 65,602 41,322 Intangible assets $ 105,131 $ 40,258 $ 108,204 $ 41,322 7 Note 5. Operating Gains, Losses and Other Charges, Net Operating gains, losses and other charges, netrepresent gains or losses on the sale of assets, restructuring charges, exit costs and impairment charges and were comprised of the following: Quarter Ended Two Quarters Ended June 27, 2007 June 28, 2006 June 27, 2007 June 28, 2006 (In thousands) Gains on sales of assets and other, net $ (14,479 ) $ (7,098 ) $ (17,750 ) $ (8,669 ) Restructuring charges and exit costs 1,192 1,160 1,830 1,881 Impairment charges 240 — 240 — Operating gains, losses and other charges, net $ (13,047 ) $ (5,938 ) $ (15,680 ) $ (6,788 ) Gains on Sales of Assets Proceeds and gains on sales of assets were comprised of the following: Quarter Ended June 27, 2007 Quarter Ended June 28, 2006 Net Proceeds Gains Net Proceeds Gains (In thousands) Sales of restaurant operations and related real estate to franchisees $ 20,241 $ 13,659 $ — $ — Sales of other real estate assets 911 305 8,692 7,067 Recognition of deferred gains — 515 — 31 Total $ 21,152 $ 14,479 $ 8,692 $ 7,098 Two Quarters Ended June 27, 2007 Two Quarters Ended June 28, 2006 Net Proceeds Gains Net Proceeds Gains (In thousands) Sales of restaurant operations and related real estate to franchisees $ 21,853 $ 14,062 $ — $ — Sales of other real estate assets 5,035 3,142 11,765 8,607 Recognition of deferred gains — 546 — 62 Total $ 26,888 $ 17,750 $ 11,765 $ 8,669 Restructuring Charges and Exit Costs Restructuring charges and exit costs were comprised of the following: Quarter Ended Two Quarters Ended June 27, 2007 June 28, 2006 June 27, 2007 June 28, 2006 (In thousands) Exit costs $ 588 $ 275 $ 735 $ 486 Severance and other restructuring charges 604 885 1,095 1,395 Total restructuring and exit costs $ 1,192 $ 1,160 $ 1,830 $ 1,881 The components of the change in accrued exit cost liabilities are as follows: (In thousands) Balance, beginning of year $ 11,934 Provisions for units closed during the year 50 Changes in estimate of accrued exit costs, net 685 Payments, net (2,509 ) Accretion expense 486 Balance, end of quarter 10,646 Less current portion included in other current liabilities 2,536 Long-term portion included in other noncurrent liabilities $ 8,110 8 Estimated net cash payments related to exit cost liabilities in the next five years are as follows: (In thousands) Remainder of 2007 $ 1,833 2008 2,633 2009 2,069 2010 1,713 2011 1,469 Thereafter 3,627 Total 13,344 Less imputed interest 2,698 Present value of exit cost liabilities $ 10,646 At the beginning of fiscal 2007, the liability for severance and other restructuring charges was $0.5 million. During the two quarters ended June 27, 2007, an additional $1.1 million of expense was recorded and $0.7 million was paid related to these charges. The remaining balance of $0.9 million is expected to be paid during the next 12 months. Note 6. Long-Term Debt Credit Facility Our subsidiaries, Denny's, Inc. and Denny's Realty, LLC (the "Borrowers"), have a senior secured credit agreement consisting of a $50 million revolving credit facility (including up to $10 million for a revolving letter of credit facility), a $230.6 million term loan and an additional $40 million letter of credit facility (together, the "Credit Facility"). At June 27, 2007, we hadoutstanding letters of credit of $37.8 million (comprised of $35.2 million under our letter of credit facility and $2.6 million under our revolving facility). There were no revolving loans outstanding at June 27, 2007. These balances result in availability of $4.8 million under our letter of credit facility and $47.4 million under the revolving facility. The revolving facility matures on December 15, 2011. The term loan and the $40 million letter of credit facility mature on March 31, 2012. The term loan amortizes in equal quarterly installments at a rate equal to approximately 1% per annum with all remaining amounts due on the maturity date. The Credit Facility is available for working capital, capital expenditures and other general corporate purposes. We will be required to make mandatory prepayments under certain circumstances (such as required payments related to asset sales) typical for this type of credit facility and may make certain optional prepayments under the Credit Facility. Upon the event of a refinancing transaction, under certain circumstances before March 8, 2008, we would be required to pay the term loan and letter of credit facility lenders a 1.0% prepayment premium. The Credit Facility is guaranteed by Denny's and its other subsidiaries and is secured by substantially all of the assets of Denny's and its subsidiaries. In addition, the Credit Facility is secured by first-priority mortgages on 132 company-owned real estate assets. The Credit Facility contains certain financial covenants (i.e., maximum total debt to EBITDA (as defined under the Credit Facility) ratio requirements, maximum senior secured debt to EBITDA ratio requirements, minimum fixed charge coverage ratio requirements and limitations on capital expenditures), negative covenants, conditions precedent, material adverse change provisions, events of default and other terms, conditions and provisions customarily found in credit agreements for facilities and transactions of this type. We were in compliance with the terms of the Credit Facility as of June 27, 2007. Interest on loans under the new revolving facility is payable at per annum rates equal to LIBOR plus 250 basis points and will adjust over time based on our leverage ratio. Effective March 8, 2007, interest on the new term loan and letter of credit facility ispayable at per annum rates equal to LIBOR plus 200 basis points. The weighted-average interest rate under the term loan was 7.1% as of June 27, 2007. The weighted average interest rate under the term loan facility was 8.7% as of June 28, 2006. Interest Rate Swap During the second quarter of fiscal 2007, we entered into an interest rate swap with a notional amount of $150 million to hedge a portion of the cash flows of our variable rate debt. We have designated the interest rate swap as a cash flow hedge of our exposure to variability in future cash flows attributable to interest payments on $150 million of floating rate debt. Under the terms of the swap, we will pay a fixed rate of 4.8925% on the $150 million notional amount and receive payments from thecounterparties based on the 3-month LIBOR rate for a term ending on March 30, 2010, effectively resulting in a fixed rate of 6.8925% on the $150 million notional amount. Interest rate differentials paid or received under the swap agreement will be recognized as adjustments to interest expense. To the extent the swap is effective in offsetting the variability of the hedged cash flows, changes in the fair value of the swap are not included in current earnings but are reported as other comprehensive income. The components of the cash flow hedge included in accumulated other comprehensive income in the Condensed Consolidated Statement of Shareholders’ Deficit for the two quarters ended June 27, 2007 and June 28, 2006, are as follows: Two Quarters Ended June 27, 2007 June 28, 2006 (In thousands) Net interest (income) expense recognized as a result of interest rate swap $ (170 ) $ (370 ) Unrealized gain (loss)for changes in fair value of interestswap rates 1,645 739 Net increase in Accumulated Other Comprehensive Income, net of tax $ 1,475 $ 369 We did not note any ineffectiveness in the hedge during the two quarters ended June 27, 2007. We do not enter into derivative financial instruments for trading or speculative purposes. 9 Note 7. Defined Benefit Plans The components of net pension cost of the pension plan and other defined benefit plans as determined under Statement of Financial Accounting Standards No. 87, “Employers’ Accounting for Pensions,” as amended by Statement of Financial Accounting Standards No. 158,"Employer's Accounting for Defined Benefit Pension and OtherPostretirement Plans,"are as follows: Pension Plan Other Defined Benefit Plans Quarter Ended Quarter Ended June 27, 2007 June 28, 2006 June 27, 2007 June 28, 2006 (In thousands) Service cost $ 88 $ 92 $ — $ — Interest cost 789 770 47 48 Expected return on plan assets (879 ) (814 ) — — Amortization of net loss 224 252 6 6 Net periodic benefit cost $ 222 $ 300 $ 53 $ 54 Pension Plan Other Defined Benefit Plans Two Quarters Ended Two Quarters Ended June 27, 2007 June 28, 2006 June 27, 2007 June 28, 2006 (In thousands) Service cost $ 175 $ 183 $ — $ — Interest cost 1,572 1,541 95 96 Expected return on plan assets (1,764 ) (1,628 ) — — Amortization of net loss 441 503 12 12 Net periodic benefit cost $ 424 $ 599 $ 107 $ 108 We made contributions of $1.8 million and $1.6 million to our qualified pension plan during the two quarters ended June 27, 2007 and June 28, 2006, respectively. We made contributions of $0.2 million and $0.1 million to our other defined benefit plans during the two quarters ended June 27, 2007 and June 28, 2006, respectively. We expect to contribute $1.4 million to our qualified pension plan and $0.1 million to our other defined benefit plans during the remainder of fiscal 2007. Additional minimum pension liability of $17.4 million is reported as a component of accumulated other comprehensiveloss in the Condensed Consolidated Statement of Shareholders’ Deficit and Comprehensive Loss as of June 27, 2007 and December 27, 2006. Note 8. Share-Based Compensation Total share-based compensation included as a component of net income was as follows: Quarter Ended Two Quarters Ended June 27, 2007 June 28, 2006 June 27, 2007 June 28, 2006 (In thousands) Share-based compensation related to liability classified restricted stock units $ 209 $ (248 ) $ 682 $ 818 Share based compensation related to equity classified awards: Stock options $ 421 $ 862 $ 619 $ 1,654 Restricted stock units 426 546 858 1,033 Board deferred stock units 79 81 160 168 Total share-based compensation related to equity classified awards 926 1,489 1,637 2,855 Total share-based compensation $ 1,135 $ 1,241 $ 2,319 $ 3,673 During the two quarters ended June 27, 2007, we issued approximately 44,000 shares of common stock in lieu of cash to pay approximately $0.2 million of incentive compensation. Stock Options During the two quarters ended June 27, 2007, we granted approximately0.7 million stock options to certain employees. The options granted vest evenly over 3 years and have a 10-year contractual life. The weighted average fair value per option of options granted during the two quarters ended June 27, 2007 was $3.08. The fair value of the stock options granted in the period ended June 27, 2007 was estimated at the date of grant using the Black-Scholes option pricing model. Use of this option pricing model requires the input of subjective assumptions. These assumptions include estimating the length of time employees will retain their vested stock options before exercising them (“expected term”), the estimated volatility of our common stock price over the expected term and the number of options that will ultimately not complete their vesting requirements (“forfeitures”). Changes in the subjective assumptions can materially affect the estimate of the fair value of share-based compensation and consequently, the related amount recognized in the Consolidated Statements of Operations. 10 We used the following weighted average assumptions for the stock option grants: Two Quarters Ended June 27, 2007 Dividend yield 0.0 % Expected volatility 68 % Risk-free interest rate 4.5 % Weighted-average expected term 6.0 years The dividend yield assumption was based on our dividend payment history and expectations of future dividend payments. The expected volatility was based on the historical volatility of our stock for a period approximating the expected life. The risk-free interest rate was based on published U.S. Treasury spot rates in effect at the time of grant with terms approximating the expected life of the option. The weighted average expected term of the options represents the period of time the options are expected to be outstanding based on historical trends. As of June 27, 2007, there was approximately $3.0 million of unrecognized compensation cost related to unvested stock option awards granted, which is expected to be recognized over a weighted average of 2.0 years. Restricted Stock Units During the two quarters ended June 27, 2007, we granted approximately 0.5 million performance shares (which are equity classified) and performance units (which are liability classified)with a grant date fair value of $4.61 per share to certain employees. The award will be earned (from 0% to 200% of the target award) based on certain operating performance measures for fiscal 2007. Once earned, the performance shares and units will vest 15% as of December 26, 2007, 35% as of December 31, 2008 and 50% as of December 30, 2009. Subsequent to the vesting periods, the earned performance shareswill be paid to the holder in shares of common stock and the earned performance units will be paid to the holder in cash, provided the holder is then still employed with Denny’s or an affiliate. Compensation expense related to the award is based on the number of shares and units expected tovest, the period over which they are expected to vest and the fair market value of the common stock on the date of grant. Accrued compensation expense included as a component of the Condensed Consolidated Balance Sheet was as follows: June 27, 2007 December 27, 2006 (In thousands) Liability classified restricted stock units: Other current liabilities $ 1,202 $ 848 Other noncurrent liabilities $ 3,003 $ 2,675 Equity classified restricted stock units: Additional paid-in capital $ 4,028 $ 3,170 As of June 27, 2007, there was approximately $6.4 million of unrecognized compensation cost (approximately $2.0 million for liability classified units and approximately $4.4 million for equity classified units) related to all unvested restricted stock unit awards granted, which is expected to be recognized over a weighted average of 2.6 years. Board Deferred Stock Units During the two quarters ended June 27, 2007, we granted approximately 0.1 million deferred stock units (which are equity classified) with a weighted-average grant date fair value of $5.37 to non-employee members of the Board of Directors in return for attendance at non-regularly scheduled meetings. These awards are restricted in that they may not be exercised until the recipient has ceased serving as a member of the Board of Directors for Denny's. Note 9. Accumulated Other Comprehensive Income (Loss) The components of Accumulated Other Comprehensive Income (Loss) in the Condensed Consolidated Statement of Shareholder’s Deficit are as follows: June 27, 2007 December 27, 2006 (In thousands) Additional minimum pension liability $ (17,423 ) $ (17,423 ) Unrealized gain on hedged transaction 1,475 — Accumulated other comprehensive income (loss) $ (15,948 ) $ (17,423 ) 11 Note 10. Income Taxes Adoption of FIN 48 Effective December 28, 2006, the first day of fiscal 2007, we adopted FIN 48. This interpretation clarifies the accounting for uncertainty in income tax recognized in an entity’s financial statements in accordance with Statement of Financial Accounting Standards No. 109 “Accounting for Income Taxes.” FIN 48 requires companies to determine whether it is more-likely-than-not that a tax position will be sustained upon examination by the appropriate taxing authorities before any part of the benefit can be recorded in the financial statements. This interpretation also provides guidance on derecognition, classification, accounting in interim periods, and expanded disclosure requirements. FIN 48 does not require or permit retrospective application, thus the cumulative effect of the change in accounting principle, if any, is recorded as an adjustment to opening retained earnings. We file income tax returns in the U.S. federal jurisdictions and various state jurisdictions. With few exceptions, we are no longer subject to U.S. Federal, state and local, or non-U.S. income tax examinations by tax authorities for years before 2003. As a result of the implementation of FIN 48, we did not recognize any change to our liability for unrecognized tax benefits. The total amount of unrecognized tax benefits as of the date of adoption was approximately $0.7 million. These benefits, if recognized, would also affect our effective tax rate. We recognize interest and penalties accrued related to unrecognized tax benefits in income tax expense. The total amount of accrued interest and penalties at date of adoption was less than $0.1 million. We expect that, during the next twelve months, the liability for unrecognized tax benefits will be settled in full. We remain subject to examination for U.S. Federal taxes for 2003-2006 and in the following major state jurisdictions: California (2002-2006); Florida (2003-2006) and Texas (2002-2006). Note 11. Net Income Per Share Quarter Ended Two Quarters Ended June 27, 2007 June 28, 2006 June 27, 2007 June 28, 2006 (In thousands, except for per share amounts) Numerator: Numerator for basic and diluted net income per share - net income from continuing operations before cumulative effect of change in accounting principle $ 11,500 $ 1,854 $ 12,663 $ 2,334 Numerator for basic and diluted net income per share - net income $ 11,500 $ 1,854 $ 12,663 $ 2,566 Denominator: Denominator for basic net income per share – weighted average shares 93,692 92,045 93,554 91,915 Effect of dilutive securities: Options 4,159 4,636 4,131 4,585 Restricted stock units and awards 1,116 1,060 1,111 935 Denominator for diluted net income per share - adjusted weighted average shares and assumed conversions of dilutive securities 98,967 97,741 98,796 97,435 Basic net incomeper share before cumulative effect of change in accounting principle $ 0.12 $ 0.02 $ 0.14 $ 0.03 Diluted net income per share before cumulative effect of change in accounting principle $ 0.12 $ 0.02 $ 0.13 $ 0.02 Basic net income per share $ 0.12 $ 0.02 $ 0.14 $ 0.03 Diluted net income per share $ 0.12 $ 0.02 $ 0.13 $ 0.03 Stock options excluded (1) 1,853 1,580 1,799 1,378 Restricted stock units and awards excluded (1) — (1) Excluded from diluted weighted-average shares outstanding as the impact would have been antidilutive. 12 Note 12. Supplemental Cash Flow Information Two Quarters Ended June 27, 2007 June 28, 2006 (In thousands) Income taxes paid, net $ 1,231 $ 671 Interest paid $ 18,144 $ 26,964 Noncash financing activities: Issuance of common stock, pursuant to share-based compensation plans $ 222 $ 209 Execution of capital leases $ 597 $ 1,884 Note 13. Implementation of New Accounting Standards In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159 ("SFAS 159"), “The Fair Value Options for Financial Assets and Financial Liabilities.” SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value. SFAS 159 is effective for the first fiscal period beginning after November 15, 2007. We may choose to apply SFAS 159 to eligible items, existing as of the effective date, in the first quarter of fiscal 2008. We are currently evaluating the impact of adopting SFAS 159 on the Condensed Consolidated Financial Statements. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157 ("SFAS 157"), “Fair Value Measurements.” SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements, the FASB having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, SFAS 157 does not require any new fair value measurements. SFAS 157 is effective for the first fiscal period beginning after November 15, 2007. We are required to adopt SFAS 157 in the first quarter of fiscal 2008. We are currently evaluating the impact of adopting SFAS 157 on our Condensed Consolidated Financial Statements. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies that do not require adoption until a future date are not expected to have a material impact on the Condensed Consolidated Financial Statements upon adoption. Note 14. Commitments and Contingencies There are various claims and pending legal actions against or indirectly involving us, including actions concerned with civil rights of employees and customers, other employment related matters, taxes, sales of franchise rights and businesses and other matters. Based on our examination of these matters and our experience to date, we have recordedour best estimate of liabilities, if any, with respect to these matters. However, the ultimate disposition of these matters cannot be determined with certainty. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion is intended to highlight significant changes in our financial position as of June 27, 2007 and results of operations for the quarter and two quartersended June 27, 2007 compared to the quarter and two quarters ended June 28, 2006. The forward-looking statements included in Management’s Discussion and Analysis of Financial Condition and Results of Operations, which reflect our best judgment based on factors currently known, involve risks, uncertainties, and other factors which may cause our actual performance to be materially different from the performance indicated or implied by such statements. Such factors include, among others: competitive pressures from within the restaurant industry; the level of success of our operating initiatives and advertising and promotional efforts; adverse publicity; changes in business strategy or development plans; terms and availability of capital; regional weather conditions; overall changes in the general economy (including with regard to energy costs), particularly at the retail level; political environment (including acts of war and terrorism); and other factors included in the discussion below, or in Part II. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations and Part I. Item 1A. Risk Factors, contained in our Annual Report on Form 10-K for the year ended December 27, 2006. 13 Statements of Operations The following table contains information derived from our Condensed Consolidated Statements of Operations expressed as a percentage of total operating revenues, except as noted below. Percentages may not add due to rounding. Quarter Ended Two Quarters Ended June 27, 2007 June 28, 2006 June 27, 2007 June 28, 2006 (Dollars in thousands) (Dollars in thousands) Revenue: Company restaurant sales $ 218,316 90.6 % $ 221,008 90.8 % $ 434,117 90.9 % $ 446,030 90.8 % Franchise and license revenue 22,626 9.4 % 22,483 9.2 % 43,576 9.1 % 45,446 9.2 % Total operating revenue 240,942 100.0 % 243,491 100.0 % 477,693 100.0 % 491,476 100.0 % Costs of company restaurant sales (a): Product costs 56,323 25.8 % 54,981 24.9 % 111,449 25.7 % 110,710 24.8 % Payroll and benefits 91,932 42.1 % 91,862 41.6 % 184,800 42.6 % 185,870 41.7 % Occupancy 13,024 6.0 % 12,589 5.7 % 26,152 6.0 % 25,726 5.8 % Other operating expenses 31,782 14.6 % 35,882 16.2 % 62,095 14.3 % 68,326 15.3 % Total costs of company restaurant sales 193,061 88.4 % 195,314 88.4 % 384,496 88.6 % 390,632 87.6 % Costs of franchise and license revenue (a) 6,933 30.6 % 7,235 32.2 % 13,408 30.8 % 14,448 31.8 % General and administrative expenses 17,167 7.1 % 15,590 6.4 % 33,093 6.9 % 32,819 6.7 % Depreciation and amortization 12,480 5.2 % 14,120 5.8 % 25,358 5.3 % 28,185 5.7 % Operating gains, losses and other charges (13,047 ) (5.4 %) (5,938 ) (2.4 %) (15,680 ) (3.3 %) (6,788 ) (1.4 %) Total operating costs and expenses 216,594 89.9 % 226,321 92.9 % 440,675 92.3 % 459,296 93.5 % Operating income 24,348 10.1 % 17,170 7.1 % 37,018 7.7 % 32,180 6.5 % Other expenses: Interest expense, net 10,953 4.5 % 14,847 6.1 % 22,294 4.7 % 29,490 6.0 % Other nonoperating expense (income), net (228 ) (0.1 %) 138 0.1 % (425 ) (0.1 %) (24 ) (0.0 %) Total other expenses, net 10,725 4.5 % 14,985 6.2 % 21,869 4.6 % 29,466 6.0 % Net incomebefore income taxes and cumulative effect of change in accounting principle 13,623 5.7 % 2,185 0.9 % 15,149 3.2 % 2,714 0.6 % Provision forincome taxes 2,123 0.9 % 331 0.1 % 2,486 0.5 % 380 0.1 % Net incomebefore cumulative effect of change in accountingprinciple 11,500 4.8 % 1,854 0.8 % 12,663 2.7 % 2,334 0.5 % Cumulative effect of change in accounting principle, net of tax — 232 0.0 % Net income $ 11,500 4.8 % $ 1,854 0.8 % $ 12,663 2.7 % $ 2,566 0.5 % Other Data: Company-owned average unit sales $ 427.7 $ 412.5 $ 843.7 $ 832.1 Franchise average units sales 379.8 362.0 746.3 727.7 Same-store sales increase (decrease) (company-owned) (b) (c) 2.8 % (0.4) % 0.5 % 2.1 % Guest check average increase (c) 3.6 % 4.0 % 3.1 % 6.0 % Guest count decrease (c) (0.8 )% (4.2) % (2.6 )% (3.6) % Same-store sales increase (franchised and licensed units) (b) (c) 4.0 % 1.4 % 1.6 % 3.7 % (a) Costs of company restaurant sales percentages are as a percentage of company restaurant sales. Costs of franchise and license revenue percentages are as a percentage of franchise and license revenue. All other percentages are as a percentage of total operating revenue. (b) Same-store sales include sales from restaurants that were open the same days in both the current year and prior year. (c) Prior year amounts have not been updated for 2007 comparable units. 14 Quarter Ended June 27, 2007 Compared with Quarter Ended June 28, 2006 Quarter Ended June 27, 2007 June 28, 2006 Company-owned restaurants, beginning of period 517 545 Units opened — — Units acquired from franchisees — — Units sold to franchisees (28 ) — Units closed (1 ) (2 ) End of period 488 543 Franchised and licensed restaurants, beginning of period 1,028 1,030 Units opened 2 3 Units acquired by Company — — Units purchased from Company 28 — Units closed (7 ) (10 ) End of period 1,051 1,023 Total company-owned, franchised and licensed restaurants, end of period 1,539 1,566 Company Restaurant Operations During the quarter ended June 27, 2007, we realized a2.8% increase in same-store sales, comprised of a3.6% increase in guest check average and a0.8% decrease in guest counts. Company restaurant sales decreased $2.7 million or(1.2%).Decreased sales resulted primarily from a25 equivalent-unit decrease in company-owned restaurants, offset by the increase in same-store sales for the current quarter.The decrease in company-owned restaurants primarily resulted from prior year store closures and the sale of company-owned restaurants to franchisees during the current quarter. Total costs of company restaurant sales as a percentage of company restaurant sales remained constant at 88.4%. Product costs increased to25.8% from 24.9% due to modest changes in commodity costs and unfavorable shifts in menu mix. Payroll and benefits costs increased to42.1% from 41.6% primarily as a result of wage increases, offset by$0.9 million offavorableworkers' compensation claims development. Occupancy costs increasedto6.0% from 5.7% primarily due tohighergeneral liability expense. Other operating expenses were comprised of the following amounts and percentages of company restaurant sales: Quarter Ended June 27, 2007 June 28, 2006 (Dollars in thousands) Utilities $ 10,032 4.6 % $ 10,674 4.8 % Repairs and maintenance 4,818 2.2 % 4,755 2.2 % Marketing 7,315 3.4 % 7,525 3.4 % Legal 985 0.4 % 3,185 1.4 % Other 8,632 4.0 % 9,743 4.4 % Other operating expenses $ 31,782 14.6 % $ 35,882 16.2 % The decrease in utilities is primarily the result of lower natural gas costs.
